The action is founded upon a restrictive clause in a contract of sale of a taxicab business, including the good *Page 371 
will, located in Crisp County, Georgia. By the terms of the clause the seller covenants that he will neither directly nor indirectly at any time engage in the same business within Crisp County. The seller has since that time engaged within the prohibited area in the taxicab business, and the grantee or assignee of the purchaser sought to enjoin him from doing so. The seller excepts to an interlocutory injunction restraining him from continuing in the operation of the taxicab business. Held:
The contract being reasonable as to area and supported by a valuable consideration is legal and enforceable. Griffin v.  Vandegriff, 205 Ga. 288 (53 S.E.2d 345). Since the restriction is ancillary to the sale of a business, it is not required that it be limited as to time. Swanson v. Kirby,  98 Ga. 586 (26 S.E. 71); Holtman v. Knowles, 141 Ga. 613
(81 S.E. 852); Legg v. Hood, 154 Ga. 28
(113 S.E. 642); Orkin Exterminating Co. v. Dewberry, 204 Ga. 794
(51 S.E.2d 669). It follows that the court did not err in rendering the judgment complained of.
Judgment affirmed. All the Justicesconcur.
                        ON MOTION FOR REHEARING.